DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This Action is Considered NON-FINAL
In view of the typographical error regarding the Patel reference in the Non-Final Rejection dated 05/03/2021, the Non-Final Rejection dated 05/03/2021 is hereby withdrawn and the present action is considered NON-FINAL.

Previous Rejections
Applicants’ arguments, filed 03 November 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are 

Claim Status
Claims 1-17 are pending.
Claims 3-4 and 6-7 are withdrawn.
Claims 1, 2, 5, and 8-16 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-2, 5, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme (US 2011/0097283 A1; of record), in view of Carley (US 2012/0231083 A1; of record), the “Rx List for Gabapentin” (Downloaded 26 October 2018 from the “Wayback Machine” at https://web.archive.org/web/ 20081230024907/ https://www.rxlist.com/neurontin-drug.htm; originally posted on the internet on 30 December 2008; of record), and Patel (US 6,569,463).
Van Damme teaches a chewing gum composition comprising a cannabinoid (Abstract).
For claim 1, Van Damme teaches the chewing gum comprises 0.01-15% of cannabinoid (pg 2, [0018]), overlapping the amount in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). Van Damme teaches an amount of gum base of about 30 to about 80% by weight (pg 2, [0023]), overlapping the claimed range. Van Damme teaches suitable buffering agents include acetates, glycinates, phosphates, glycerophosphates, citrates, carbonates, hydrogen carbonates, and borates, and mixtures in an amount of about 0.5 to about 5% by weight (pg 3, [0031]), overlapping the claimed range. Van Damme teaches the at least one flavoring agent in an amount of from about 
In Example 1, Van Damme teaches 10.0 mg of cannabinoid (THC) comprises 0.69% of the chewing gum composition. The examiner calculates the chewing gum preparation of Van Damme weighs about 1.45 grams (10.0 mg x (100/0.69)) = 1,449 mg (about 1.45 gm).
For claim 2, Van Damme teaches cannabidiol is an active component of cannabis with a pain relieving effect (pg 1, [0003]), and the invention is useful for the treatment of pain (pg 1, [0001] and [0014]; pg 2, [0015]).
For claim 5, Van Damme teaches suitable carriers include microcrystalline cellulose derivatives (the elected species), dextran, agarose, agar, pectin, alginate, xanthan, chitosan, and starch (pg 2, [0026]).
For claim 9, Van Damme teaches the composition can contain natural cannabis, 9-tetrahydrocannabinol, cannabidiol, and cannabichromene (pg 1, [0003]).
For claim 10, Van Damme teaches flavoring agents including peppermint (pg 3, [0041]).
For claim 13, Van Damme teaches antioxidants and pharmaceutically acceptable excipients (pg 2, [0028]).

For claim 16, Van Damme teaches suitable lubricants include magnesium stearate and colloidal silicon dioxide (pg 3, [0035]).
Van Damme does not teach presence of gabapentin in the composition, or the amount of gabapentin in the composition.
Carley, the “Rx List for Gabapentin,” and Patel teach the missing element of Van Damme.
Carley teaches compositions for oral dosing of cannabinoids in combination with anticonvulsants such as gabapentin (Abstract and pg 13, [0153]). Carley does not specifically teach gabapentin is present within the composition is 5 to 15% weight. 
The “Rx List for Gabapentin” teaches gabapentin is available in capsules of 100 mg, 300 mg, and 400 mg (first page, “Drug Description”). Given the 1.45 gram chewing gum composition taught by Van Damme, these three doses are calculated by the examiner to comprise 6.9%, 20.6%, and 27.6% of the chewing gum composition, overlapping the claimed range. 
Patel teaches solid pharmaceutical compositions for improved delivery of a wide variety of pharmaceutical active ingredients (Abstract) such as gabapentin (col 5: 27). The dosage forms taught by Patel include microencapsulated forms (col 33: 12; col 40: 38-44; col 56, claim 22). Patel teaches a broad range of 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of Van Damme to include the claimed amount of gabapentin in the form of microencapsulated particles since Carley teaches the combination of cannabinoid and gabapentin is useful for treating pain and convulsions, the “Rx List for Gabapentin” teaches gabapentin is effective in the claimed amount, and Patel teaches gabapentin in the form of microencapsulated particles is useful in improving the release characteristics of the drug from the chewing gum.

2) Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme (cited above), in view of Carley (cited above), the Rx List for gabapentin (cited above), Patel (cited above), and Winnicki (US 2013/0089600 A1; of record).
The teachings of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel are discussed above.
The combination of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel does not teach the at least one cannabinoid present in combination with a carrier in a granule within the gum matrix (claim 8).
Winnicki teaches cannabinoid formulations as fast-acting formulations for oral, mucosal, sub-mucosal or topical administration (pg 2, [0023]), including solid dosage forms suitable for oral administration such as granules (pg 5, [0050]). 
For claim 8, Winnicki teaches that in solid dosage forms, the cannabinoid extract can be used in combination with one or more drugs and the combination can be mixed with at least one pharmaceutically acceptable excipient or carrier such as starch, mannitol (a sugar alcohol), and/or alginates (pg 5, [0050]) in order to produce a dosage form that is stable and fast-acting (Abstract).
For claim 11, Winnicki teaches the cannabinoid may be provided in micro or nano micellar particles (pg 6, [0061]).
For claim 12, Winnicki teaches the cannabinoid is provided in micro or nano micellar liposomes with a diameter of 200-400 nm (pg 8, Table 5).
For claim 13, Winnicki teaches addition of preservatives that are the equivalent of antioxidants (pg 5, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of the combination of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel to include the cannabinoid in combination with one or more drugs mixed with at least one pharmaceutically acceptable excipient or carrier such as starch, mannitol (a sugar alcohol), and/or alginates (pg 5, [0050]) since Winnicki teaches the composition as a stable, fast-acting micro- or nanoparticulate liposomal formulation of cannabinoids that are suitable for pharmaceutical applications.
3) Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Damme (cited above), in view of Carley (cited above), the Rx List for gabapentin (cited above), Patel (cited above), and Rossi (US 2012/0263785 A1; of record).
The teachings of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel are discussed above.
The combination of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel does not teach the citric acid as a preservative for the chewing gum comprising cannabinoids and/or gabapentin.
Rossi teaches the missing element of the combination of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel.
Rossi teaches that the addition of an acid improves the stability of cannabinoids, during prolonged storage of composition comprising the cannabinoid under various storage conditions (pg 2, 0012]). Rossi teaches the most preferred acid is citric acid (pgs 3-4, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of the combination of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel to further comprise citric acid since Rossi teaches that the addition of citric acid improves the stability of cannabinoids during prolonged storage of composition comprising the cannabinoid under various storage conditions, and, generally, it is prima facie obvious to select a known material for incorporation into a 
	
Examiner’s Reply to Attorney Arguments dated 11/3/2021
The applicant argues that the Non-Final Rejection(s) cited above do not cite the correct publication number for the Patel reference.
Applicant’s arguments, with respect to the typographical error regarding the identification of the prior art of Patel have been fully considered and are persuasive. The Examiner regrets the mistake and any confusion resulting from the mistake. The correct reference for the Patel prior art cited in the 103 rejections is US 6,569,463, as stated above. 

	
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612